Appeal from a judgment of the Supreme Court, Onondaga County (Brian F. DeJoseph, J.), entered May 26, 2005 in a divorce action. The judgment, insofar as appealed from, limited the award of maintenance and counsel fees to defendant.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant appeals from a judgment that, inter alia, granted plaintiff a divorce and awarded defendant maintenance in the amount of $1,000 per month “until the earliest of’ the death of either party, defendant’s remarriage or cohabitation within the meaning of Domestic Relations Law § 248, or a period of one year. Contrary to defendant’s contention, Supreme Court did not abuse its discretion in limiting the award of maintenance to, at most, a period of one year (see generally Schultz v Schultz, 309 AD2d 849 [2003]). Also contrary to defendant’s contention, the court did not abuse its discretion in refusing to award defendant the full amount of counsel fees sought (see *1323DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]). Present — Gorski, J.P., Martoche, Smith and Pine, JJ.